NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      AUG 23 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 NARETH CHHOR, AKA Hong, AKA                     No.    12-73023
 Chay Hong Ngan,
                                                 Agency No. A095-673-865
                  Petitioner,

   v.                                            MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted February 3, 2016
                               Pasadena, California

Before: PREGERSON, WARDLAW, and HURWITZ, Circuit Judges.

        Chay Hong Ngan (“Ngan”),1 a native and citizen of Cambodia, petitions for

review from a decision of the Board of Immigration Appeals (“BIA”) summarily

affirming the Immigration Judge’s (“IJ”) denial of Ngan’s application for asylum,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
1
  Upon admission to the U.S., Ngan presented a false Cambodian passport under
the name of “Nareth Chhor.” Ngan’s true and correct name as written on his
passport and birth certificate is “Ngan, Chhay Hong,” although his given name is
sometimes misspelled as “Chay Hong.”
withholding of removal, and relief under the Convention against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We grant the petition for review and

remand.

      “Where the BIA affirms an IJ’s order without opinion, we review the IJ’s

order as the final agency action.” Khup v. Ashcroft, 376 F.3d 898, 902 (9th Cir.

2004). We review the agency’s determination of eligibility for asylum, withholding

of removal, and CAT protection for substantial evidence. Sowe v. Mukasey, 538
F.3d 1281, 1285 (9th Cir. 2008).

      The record compels the conclusion that Ngan has a well-founded fear of

future persecution. Ngan refused to participate in a government corruption scheme

designed to divert funds from his private–public utility company employer to the

ruling Cambodian People’s Party (“CPP”). As a result, Ngan suffered a retaliatory

demotion, accusations of membership in an opposition party to the CPP which had

earlier attempted a coup, and anonymous murder threats from persons who did not

want the scheme exposed. These actions do not compel a finding of past

persecution. See Canales-Vargas v. Gonzales, 441 F.3d 739, 744 (9th Cir. 2006).

      Even so, Ngan’s credible testimony describing the retaliation and threats,

along with the country conditions reports, support the requisite “ten percent

                                         2
chance” that Ngan, if removed to Cambodia, would be persecuted. See Al-Harbi v.

INS, 242 F.3d 882, 888 (9th Cir. 2001); see also Grava v. INS, 205 F.3d 1177,

1181 (9th Cir. 2000) (“When the alleged corruption is inextricably intertwined

with governmental operation, the exposure and prosecution of such an abuse of

public trust is necessarily political.”). Although the death threats were anonymous,

circumstantial evidence suggests they were made by individuals the government

would be unwilling or unable to control, if not by government officials themselves

given the CPP’s stake in the scheme. See Canales-Vargas, 441 F.3d at 745. Indeed,

Ngan demonstrated that he was and continues to be unable to report the past threats

or any future threats to Cambodian authorities—corruption in Cambodia is

rampant; the police have been involved in efforts to suppress dissent and reporting

critical of the government; and there are no legal protections for those who expose

corruption. See also 2015 State Department Country Reports on Human Rights

Practices: Cambodia (stating that “[c]orruption [in Cambodia] was considered

endemic and extended throughout all segments of society, including the executive,

legislative, and judicial branches of government”). Moreover, the benefactor of the

corruption scheme—the CPP—remains the ruling power in Cambodia, and

security forces are able to act with impunity, including by committing extra-

                                         3
judicial killings.

       Thus, Ngan’s fears are well-founded that he would be persecuted if removed

to Cambodia and would be unable to relocate to avoid such persecution. The

petition for review is GRANTED, and we REMAND for further proceedings

consistent with this disposition.




                                        4